Citation Nr: 1536651	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  14-06 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (to include PTSD), either on a direct basis or as secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel






INTRODUCTION

The Veteran served on active duty from January 1980 to April 1980, October 1981 to October 1986, November 1990 to July 1991, and September 2003 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that denied the veteran's claim of entitlement to service connection for PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that this claim has been denied previously, in large part, because, while the Veteran has been treated for PTSD, the Veteran's service personnel records do not confirm the Veteran's reported stressors of experiencing combat and other traumatic experiences in Grenada and the Gulf.  Specifically, the Veteran's multiple DD214s show no evidence of either foreign service, or combat service.

Nevertheless, since the issuance of the Statement of the Case, additional evidence has been associated with the Veteran's claims file that must be considered.  Specifically, there are recent VA treatment records that show further treatment for PTSD.  Most importantly, it appears that the bulk of the Veteran's service personnel records were only recently associated with the Veteran's claims folder, based on the fact that they appear in the Veteran's virtual file more recently than the Veteran's December 2013 Statement of the Case, and since that document does not cite the Veteran's personnel records in its section detailing the evidence it considered.

Further, while the Veteran's November 2013 PTSD examination diagnosed the Veteran with depression, and not PTSD, and indicated that depression was not related to service, the examiner did not determine whether the Veteran might have depression as secondary to any of his many service connected disabilities.  The Veteran's current disabilities are of such severity as to warrant him a combined service-connected disability rating of 90 percent with a total disability rating for individual unemployability.  The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).

As such, the Board finds it must remand this claim in order that a further VA examination may be undertaken that considers all evidence of record, and all theories of entitlement.

The Board regrets that a remand is warranted in this case; however, it is necessary to ensure the Veteran receives all consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any psychiatric condition.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the above development has been completed, please schedule the Veteran for an examination with a physician, a psychiatrist if possible, to evaluate the Veteran's current psychiatric disabilities.  All indicated tests and studies should be undertaken.  After a complete examination and through review of the record, the examiner is asked to offer an opinion, as to any psychiatric disability diagnosed, as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that any current psychiatric disability is related to service, to include as secondary any of the Veteran's service connected disabilities.  Complete reasons and bases should be offered for the examiner's opinions.  If the examiner should offer a diagnosis of PTSD, the examiner should specifically state what stressors he bases that diagnosis on.

3. Thereafter, readjudicate the claim on appeal.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




